Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                                            Sep 29 2014, 10:24 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
RUTH JOHNSON                                       GREGORY F. ZOELLER
Marion County Public Defender                      Attorney General of Indiana

STEVEN J. HALBERT                                  ROBERT J. HENKE
Carmel, Indiana                                    CHRISTINE REDELMAN
                                                   Deputy Attorney Generals
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE INVOLUNTARY
TERMINATION OF PARENT-CHILD
RELATIONSHIP OF G.M. AND T.W., MINOR
CHILDREN AND THEIR FATHER, G.M.

G.M. (FATHER),                                     )
                                                   )
       Appellant,                                  )
                                                   )
           vs.                                     )        No. 49A05-1402-JT-000086
                                                   )
INDIANA DEPARTMENT                                 )
OF CHILD SERVICES and                              )
CHILD ADVOCATES, INC.,                             )
                                                   )
       Appellees.                                  )

                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Marilyn Moores, Judge
                            The Honorable Larry Bradley, Magistrate
                 Cause No. 49D09-1308-JT-016140, 49D09-1308-JT-016143


                                       September 29, 2014
                  MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       G.M.’s (Father’s) parental rights to his children, G.M. and T.W., were terminated

by the Marion Superior Court.         Father appeals and argues that the evidence was

insufficient to support the trial court’s termination of his parental rights.

       We affirm.

                               Facts and Procedural History

       In May 2009, after DCS received reports of inappropriate discipline and drug

abuse, A.W. (“Mother”) and Father began participating in a program of Informal

Adjustment with respect to their child, G.M. As part of the Informal Adjustment, Mother

and Father agreed to participate in services provided by DCS, including home-based

services and random drug screens. On January 20, 2010, the Informal Adjustment was

closed after Mother and Father continued to test positive for illegal drugs and DCS

continued to receive reports of inappropriate physical discipline of G.M. and Mother’s

other children. The same day, DCS filed a Child In Need of Services (“CHINS”) petition

for G.M. and the juvenile court held an initial hearing on the petition. After the hearing,

the court ordered that G.M. remain in his parents’ home.

       Several weeks later, on March 2, 2010, DCS notified the juvenile court that G.M.

had been removed from the home after a domestic violence incident occurred between

Mother and Father and in front of G.M. The court authorized G.M.’s removal and

placement with the child’s paternal grandmother. The court adjudicated G.M. a CHINS

on July 8, 2010 and ordered Mother and Father to obtain and maintain stable income and

housing and participate in reunification services, including home-based counseling, a

domestic violence program, and drug and alcohol assessments. The court also ordered

                                               2
that Mother and Father successfully complete all the recommendations made pursuant to

their drug and alcohol assessment.

          On August 23, 2011, DCS notified the court that it had received a report that

Father spent time with G.M. while intoxicated, that Father had been involved in a

domestic violence incident with Mother, and that Father had been arrested on two active

warrants for driving with a suspended license. The same day, both parents admitted they

were still using marijuana and illegal drugs, and a firearm was discovered inside the

house. DCS filed a CHINS petition for T.W., who had been born on October 25, 2010,

and removed her from Mother and Father’s home to the child’s paternal grandmother’s

home. The juvenile court adjudicated T.W. a CHINS on January 11, 2012. The same

day, the trial court authorized the children’s placement in foster care, rather than in the

care of their paternal grandmother, due to a report that the grandmother had allowed

Father to sleep in her home, had allowed unauthorized family members who had a history

with DCS to care for the children, and had admitted that caring for the children was

overwhelming her.

          At the July 11, 2012 permanency hearing, the court changed G.M. and T.W.’s

permanency plan to adoption1 after finding that Father (1) failed to complete the ordered

services, (2) failed to find stable housing or employment, and (3) failed to follow through

with substance abuse treatment. The court held a review hearing on April 17, 2013, at

which it learned that Father had moved to Florida and had not stayed in contact with his

attorney or family case manager. On August 8, 2013, DCS filed its petition to terminate

1
    Mother consented to the children’s adoption.
                                                   3
Father’s parental rights to G.M. and T.W. The court held a hearing on the petition on

January 22, 2014, at which Father appeared telephonically. After the hearing, the court

issued an order terminating Father’s parental rights to G.M. and T.W.            The order

provided, in relevant part:

       16. [Father] left Indiana, without notifying the family case manager, in
       February of 2013, and currently resides in Georgia

       17. Prior to leaving Indiana, [Father] was given the opportunity to
       participate in services through multiple service referrals.

       18. The IDCSMC did not receive documentation that any service was
       successfully completed.

       19. [Father] testified he failed to complete services with the exception of
       domestic violence classes.

       20. [Father] testified he is wishing to do services on his own at this time.
       He has previously represented to the family case manager that he was going
       to finish services.

       21. Due to issues of anxiety and depression, it was recommended by a
       home based therapist that [Father] take medication. He failed to make the
       effort to turn in his paperwork for Wishard Advantage to pay for
       prescriptions.

       22. [Father’s] employment and housing has been inconsistent. He has
       resided with his girlfriend [in Georgia] since July of 2013.

       23. [Father] has been temporarily employed for two months, and he
       believes this employment will become permanent in February 2014, at a
       pay rate of $19.35 per hour.

       24. [Father] has phone contact with his children, approximately once a
       month. He visited [T.W.] and [G.M.] once, in 2013.

       25. There is a reasonable probability that the conditions that resulted in the
       children’s removal and continued placement outside the home will not be
       remedied by their father. [Father] failed to successfully complete services,
       after given many free referrals, prior to leaving Indiana and it is not

                                             4
      reasonably probable that he will now undertake and complete services
      successfully now that he will be required to obtain them on his own.

      26. Continuation of the parent-child relationship poses a threat to the
      children’s well-being as it would present a barrier to permanency through
      adoption after being in the system for so long.

      27. [G.M.] resides with his paternal grandmother in Florida. This
      placement is pre-adoptive and [G.M.] has been observed as appearing very
      comfortable and bonded in the home which is his half-brothers residence as
      well.

      28. [T.W.] is in a pre-adoptive placement with a paternal cousin. She is
      loved and having her needs met

      29. Termination of the parent-child relationship is in the best interests of
      the children. Termination would allow for them to be adopted into a stable
      and permanent home where their needs will be safely met.

      30. There exists a satisfactory plan for the future care and treatment of the
      children, that being adoption.

Appellant’s App. pp. 26-27.

      Father now appeals.

                                  Standard of Review

      We have long had a highly deferential standard of review in cases involving the

termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App. 2011). We

neither reweigh the evidence nor assess witness credibility. Id. We consider only the

evidence and reasonable inferences favorable to the trial court’s judgment. Id. Where

the trial court enters findings of fact and conclusions thereon, we apply a two-tiered

standard of review: we first determine whether the evidence supports the findings and

then determine whether the findings support the judgment. Id. In deference to the trial

court’s unique position to assess the evidence, we will set aside a judgment terminating a

                                            5
parent-child relationship only if it is clearly erroneous. Id. Clear error is that which

“leaves us with a definite and firm conviction that a mistake has been made.” J.M. v.

Marion Cnty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004), trans.

denied.

                                Discussion and Decision

      “The purpose of terminating parental rights is not to punish parents but to protect

their children. Although parental rights have a constitutional dimension, the law allows

for their termination when parties are unable or unwilling to meet their responsibility as

parents.” In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004) (citation omitted).

Indeed, parental interests “must be subordinated to the child’s interests” in determining

the proper disposition of a petition to terminate parental rights. In re G.Y., 904 N.E.2d
1257, 1260 (Ind. 2009).

      Indiana Code section 31-35-2-4(b) provides that a petition to terminate parental

rights must meet the following relevant requirements:

      (2) The petition must allege:
      (B) that one (1) of the following is true:
             (i) There is a reasonable probability that the conditions that resulted
             in the child’s removal or the reasons for placement outside the home
             of the parents will not be remedied.
             (ii) There is a reasonable probability that the continuation of the
             parent-child relationship poses a threat to the well-being of the child.
             (iii) The child has, on two (2) separate occasions, been adjudicated a
             child in need of services;
      (C) that termination is in the best interests of the child; and
      (D) that there is a satisfactory plan for the care and treatment of the child.

      DCS must prove “each and every element” by clear and convincing evidence.

G.Y., 904 N.E.2d at 1261; Ind. Code § 31-37-14-2. Clear and convincing evidence need

                                            6
not establish that the continued custody of the parents is wholly inadequate for the child’s

very survival. Bester v. Lake County Office of Family & Children, 839 N.E.2d 143, 147

(Ind. 2005). Rather, it is sufficient to show by clear and convincing evidence that the

child’s emotional development and physical development are put at risk by the parent’s

custody. Id. If the court finds that the allegations in a petition are true, the court shall

terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).

                                1. Conditions Remedied

       Father challenges the sufficiency of the evidence to support the juvenile court’s

termination of his parental rights to G.M. and T.W. Specifically, Father argues that

“[t]here was no evidence at the termination hearing that the conditions which led to

removal had continued or were still a problem at the time of the termination hearing” and

that “[t]here was no evidence that [Father] was a threat to his children’s health or

wellbeing.” Appellant’s Br. at 3. Father challenges the trial court’s finding number 25,

which, after noting that Father had failed to complete the ordered reunification services,

provided that the conditions that led to the children’s removal were not likely to be

remedied by Father. Father contends that this finding is “directly contradicted by the

record and the other findings which show that the reasons for the CHINS and removal

had nothing to do with [Father’s] completion of services” but instead resulted from

Father’s abuse of drugs, the domestic violence between Father and Mother, and the

benefit the children would receive from the stability resulting from adoption. Appellant’s

Br. at 4-5.



                                             7
       In determining whether there is a reasonable probability that the conditions that

resulted in the removal of the children would not be remedied, a trial court must judge a

parent’s fitness to care for his children at the time of the termination hearing, taking into

consideration evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct.

App. 2001), trans. denied. It must evaluate the parent’s habitual patterns of conduct to

determine whether there is a substantial probability of future neglect or deprivation. Id.

Pursuant to this rule, courts have properly considered evidence of a parent’s prior

criminal history, drug and alcohol abuse, history of neglect, failure to provide support,

and lack of adequate housing and employment. A.F. v. Marion Cnty. Office of Family &

Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. The trial court may

also properly consider, as evidence of whether conditions will be remedied, the services

offered to the parent by DCS, and the parent’s response to those services. Id. A trial

court need not wait until a child is irreversibly influenced by a deficient lifestyle such that

his or her physical, mental, and social growth are permanently impaired before

terminating the parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct.

App. 2002).

       Father argues that, because his last referral for services was in 2011, “[i]t is

unreasonable to claim that [Father’s] failure to complete [the ordered] services is an

ongoing condition existing at the time of the hearing when no services had been offered

for the past several years.” His arguments are invitations for us to reweigh the evidence,

which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh

evidence or judge the credibility of witnesses). DCS presented evidence of Father’s

                                              8
repeated non-compliance with services, including evidence that Father received four

referrals for home-based therapy and five referrals for home-based case management

with goals of stable housing, employment, and parenting skills. His participation in these

programs was minimal, and he failed to complete them. He received two referrals for

domestic violence classes, which he claimed to have completed but admitted that he

received no certificate of completion. His disinterest in completing services ordered by

the juvenile court speaks to the continuing lack of commitment that led to his children’s

removal.    Furthermore, as the juvenile court noted, because Father could not be

persuaded to participate in these services when they were provided for him at no cost, it

is unlikely that he will complete them when he is required to obtain and pay for them on

his own.

       All of this evidence supports the trial court’s findings, which in turn support its

conclusion that the conditions that resulted in the children’s removal will not be

remedied. See A.J. v. Marion Cnty. Office of Family & Children, 881 N.E.2d 706 (Ind.

Ct. App. 2008) (holding that evidence in action to terminate father’s parental rights was

sufficient to support finding that reasons for placement of daughter outside family home

would not be remedied, although father did not have custody of daughter at the time of

her removal from the family home; father admitted that he had not successfully

demonstrated the ability or willingness to appropriately parent daughter, and there was

evidence of father’s lack of participation in services, his failure to stay in contact with the

case manager, and his history of drug use); In re B.J., 879 N.E.2d 7 (Ind. Ct. App. 2008)

(concluding that evidence supported trial court’s finding of reasonable probability that

                                              9
conditions which led to removal of child from home, namely father’s neglectful treatment

of child, would not be remedied, as grounds for terminating father’s parental rights;

record showed that despite a multitude of services offered to father over a fourteen-month

period, father had still not completed substance abuse intensive outpatient treatment or

home-based counseling at the time of the termination hearing, and father failed to provide

proof of stable housing or employment).

                           2. Threat to Children’s Well-Being

       Termination of parental rights is proper where the child’s emotional and physical

development is threatened. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans.

denied. The court need not wait until a child is harmed irreversibly such that her

physical, mental, and social development is permanently impaired. Id.

       Father argues that the children’s physical and emotional development is no longer

threatened because he no longer suffers from substance abuse and he no longer has a

reason to fight with the children’s mother. However, the record shows that Father failed

to cooperate with DCS after his children were removed and failed to complete the

ordered services to address his substance abuse and domestic violence issues. He has

failed to maintain stable housing and employment for most of the children’s lives. And

he has not seen G.M. since January 2013 and has seen T.W. only once in nearly a year.

Father’s argument amounts once again to a request that we reweigh the evidence, which

we will not do. Based on the record before us, we are satisfied that the facts support the

trial court’s conclusion that continuation of the parent-child relationship poses a threat to

the children’s well-being.    See In re C.C., 788 N.E.2d 847 (Ind. Ct. App. 2003)

                                             10
(concluding that evidence was sufficient to support order terminating father’s parental

rights; child had been removed from father’s custody for at least six months pursuant to

dispositional decree, father had failed to complete any of required services pursuant to

case plan, child had lived with foster family since he was ten days old, and foster family

had bonded with child and intended to adopt).

                                       Conclusion

      We will reverse a termination of parental rights only upon a showing of clear

error, that is, that which leave us with a definite and firm conviction that a mistake has

been made. See In re L.B., 889 N.E. 326, 342 (Ind. Ct. App. 2008). We find no such

error in this case. Accordingly, we affirm the trial court’s judgment terminating Father’s

parental rights to G.M. and T.W.

      Affirmed.

RILEY, J., and CRONE, J., concur.




                                           11